DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 05 July 2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue search burden to the Examiner at this time because the method claims encompass the product claims.  This is not found persuasive because it is not only the search that is involved with examining the claims.  Additional considerations are taken into account, as noted in the previous Office action in Section 5.  Thus, contrary Applicant’s assertions, there would be additional examination burden placed upon the Examiner.   
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-13 are pending; Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-10 are subject to examination on the merits.

Priority
The instant application was filed on 16 December 2019 and does not claim priority or benefit to any other documents.

Claim Objections
Claim 1 is objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  In addition, the preferred format for sequence identifiers is “SEQ ID NO:” – See MPEP 2422 and 37 C.F.R. 1.821(c) and (d).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the first instance of a comma in the claim should occur after “7” and not before it (e.g. ‘The expression vector according to claim 7,…’).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, the phrases "preferably" and “even more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon) without additional elements that integrate the judicial exception into a practical application. 
An analysis with respect to the claims as a whole reveals that they do not include additional elements that integrate the judicial exception into a practical application. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of the following steps: 
Step (1) whether the claim is directed to one of the four categories recited in §101 (process, machine, manufacture or composition of matter); 
Step (Revised 2A - Prong 1) do the claims recite an abstract idea (mathematical concepts, mental processes or method of organizing human activity), law of nature or natural phenomenon; 
Step (Revised 2A - Prong 2) do the claims recite additional elements that integrate the judicial exception into a practical application; and 
Step (2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. (See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG))
Step 1: Yes; the claims are directed to a composition of matter.
Step 2A – Prong 1:  Yes, the claims recite a natural phenomenon, namely, a naturally occurring promoter sequence.
Step 2A – Prong 2:  No, the claims do not recite any additional elements that integrate the judicial exception into a practical application because the claims are merely drawn to what already exists in nature.  It is noted, SEQ ID NO: 1 is a naturally occurring promoter from Drosophila melanogaster which has a 31 bp repeat of a P-element transposon (See SCORE, Result #2, .rge file; which shows 100% sequence identity to instant SEQ ID NO: 1).  There is nothing in the claims which differentiates this naturally occurring promoter in terms of structure and/or function.  Thus, there is ultimately nothing in the claims which integrates the judicial exception into a practical application.    
Step 2B:  As noted in answering that of 2A – Prong 2 above, there is nothing in the claims which amounts to significantly more in terms of structure and/or function and the claims read on naturally occurring promoter from D. melanogaster.  Thus, the claims are drawn to a judicial exception, namely, a naturally occurring product.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tracey et al. (US 8017316 – cited herein).
Tracey et al. teach:
Regarding claims 1 and 7-8, an isolated plasmid vector sequence comprising SEQ ID NO: 1 and wherein said plasmid comprises a nucleotide sequence from Drosophila melanogaster having 100% identity to instant SEQ ID NO: 1 - See SCORE, .rni file, Result #5, copied below; and Brief Description of the Sequences, Col. 5, lines 60-67, which recites:
SEQ ID NO: 1 is a nucleotide sequence of expression vector UAS-Painless, which contains a Drosophila painless genomic DNA sequence in a UAS expression p-element transformation vector. The UAS sites included in the expression vector are binding sites for the yeast transcription factor GAL4. This construct allows painless to be expressed when GAL4 is supplied in trans.

	Regarding claims 2 and 6, the plasmid sequence which is 12284 bp in length, has 100% identity to instant SEQ ID NO: 1 from base pairs 1-152.
RESULT 5
US-12-283-670-1
; Sequence 1, Application US/12283670
; Patent No. 8017316
; GENERAL INFORMATION
;  APPLICANT: Duke University
;  APPLICANT:Tracey, Jr., William D.
;  APPLICANT:Stearns, Nancy
;  APPLICANT:Zhong, Lixian
;  APPLICANT:Xu, Yifam
;  APPLICANT:Caldwell, Jason
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR THE IDENTIFICATION OF INSECT
;  TITLE OF INVENTION:REPELLENT COMPOUNDS
;  FILE REFERENCE: 180/237/2
;  CURRENT APPLICATION NUMBER: US/12/283,670
;  CURRENT FILING DATE: 2009-05-26
;  PRIOR APPLICATION NUMBER: US 60/993,816
;  PRIOR FILING DATE: 2007-09-14
;  NUMBER OF SEQ ID NOS: 34
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 12284
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Artificially constructed expression vector
US-12-283-670-1

  Query Match             100.0%;  Score 152;  DB 24;  Length 12284;
  Best Local Similarity   100.0%;  
  Matches  152;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CATGATGAAATAACATAAGGTGGTCCCGTCGATAGCCGAAGCTTACCGAAGTATACACTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CATGATGAAATAACATAAGGTGGTCCCGTCGATAGCCGAAGCTTACCGAAGTATACACTT 60


Qy         61 AAATTCAGTGCACGTTTGCTTGTTGAGAGGAAAGGTTGTGTGCGGACGAATTTTTTTTTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAATTCAGTGCACGTTTGCTTGTTGAGAGGAAAGGTTGTGTGCGGACGAATTTTTTTTTG 120

Qy        121 AAAACATTAACCCTTACGTGGAATAAAAAAAA 152
              ||||||||||||||||||||||||||||||||
Db        121 AAAACATTAACCCTTACGTGGAATAAAAAAAA 152

It is noted, while Tracey et al. do not stipulate that the nucleotides in the plasmid at positions 1-152 are a promoter sequence, it is not necessary for them to do so because inherently, said sequence will have the property of a promoter whether or not they recognized it at the time. See MPEP 2112(II).  In addition, “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(II).
Regarding claims 3 and 4, said 5’ ITR of a P element from Drosophila is included that is 31 bp in length is included in instant SEQ ID NO: 1 and therefore in SEQ ID NO: 1 of Tracey et al., even if they did not recognize it at the time (See above and MPEP 2112(II)).
	Regarding claim 5, the claim is open and comprising and given that the plasmid of SEQ ID NO: 1 comprises instant SEQ ID NO: 1 having 152 base pairs, this would meet the limitations of the claim wherein SEQ ID NO: 1 comprises 152 base pairs.
	Regarding claims 9 and 10, the expression plasmid of Tracey et al. further comprises many additional elements any or which may be a nucleotide sequence encoding the protein of interest down stream of bases 1-152, such as, the painless gene product encoding SEQ ID NO: 20 (See Col. 6, lines 39-40).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656   
11 August 2022